internal_revenue_service number release date index number 25d ----------------- ---------------------- ----------------------------- in re --------------------------------------------------- -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------- telephone number -------------------- refer reply to cc psi b6 plr-111860-15 date date legend taxpayer state ------------------ ----------------------- ----------- public_utility ------------------------------ year date llc ------ -------------------- ---------------------------------------------------------------- llc ---------------------------------------- a b c --- ----------- --- dear ----------- this letter is in response to your letter dated date and subsequent correspondence submitted by your authorized representatives requesting rulings under sec_25d of the internal_revenue_code plr-111860-15 the facts and representations submitted are as follows taxpayer an individual is a resident of state taxpayer uses the cash_method_of_accounting and is a calendar_year taxpayer in year taxpayer purchased a solar photovoltaic panels from llc the solar panels are placed on a ground-mounted offsite solar array located in state the array includes other solar photovoltaic panels that are owned by other individuals taxpayer also purchased a partial ownership in racking equipment inverter equipment and wiring and other equipment and installation services required for the integration of the panels in the array and the interconnection of the array to public utility’s electric distribution system taxpayer paid dollar_figureb for the panels and the related equipment and installation services taxpayer and the other owners are the initial owners of the array and related equipment and llc completed installation of the array in year all of the electricity that taxpayer’s solar panels and the array generate is delivered to public_utility taxpayer is a customer of public_utility pursuant to the terms of public utility’s tariff public_utility calculates a net metering credit based on the aggregate amount of electricity delivered to public_utility from the solar array public_utility then applies a portion of that net metering credit against amounts due from taxpayer for public utility’s provision of electric services to taxpayer’s residence taxpayer and llc estimate that taxpayer’s solar panels will produce approximately c of the aggregate amount of electricity that taxpayer consumes at taxpayer’s residence accordingly taxpayer and llc expect that taxpayer’s net metering credit generally will not offset more than the amounts that taxpayer owes public_utility for the provision of electric service to taxpayer’s residence taxpayer and each of the other owners of the solar panels included in the array are members of llc llc does not hold any ownership_interest in taxpayer’s panels the array or any of the related equipment or wiring llc was formed to represent the common interests of its members in managing certain administrative and financial matters in connection with ownership of the panels included in the array llc also communicates with public_utility to provide the information public_utility needs to calculate the net metering credit allocable to taxpayer’s and the other owners’ respective public_utility accounts taxpayer believes that the costs related to the purchase of a solar panels are eligible for an income_tax_credit under sec_25d therefore taxpayer plans to claim an income_tax_credit in an amount equal to of the dollar_figureb purchase_price in year accordingly you requested the following rulings the dollar_figureb purchase_price constitutes a qualified solar electric property plr-111860-15 expenditure as defined under sec_25d of the code for year and taxpayer shall be allowed a credit against the income_tax imposed under chapter of subtitle a of the code for year in an amount equal to of the dollar_figureb purchase_price law and analysis sec_25d of the code allows an individual a credit against the income_tax imposed for the taxable_year in an amount equal to of the qualified solar electric property expenditures made by the taxpayer during such year sec_25d defines the term qualified_solar_electric_property_expenditure as an expenditure for property which uses solar_energy to generate electricity for use in a dwelling_unit located in the united_states and used as a residence by the taxpayer sec_25d allows the expenditures_for labor costs properly allocable to the onsite preparation assembly or original installation of the qualified solar electric property and for piping or wiring to interconnect such property to the dwelling_unit to be taken into account for purposes of sec_25d under sec_25d generally for purposes of determining the tax_year when the credit is allowed an expenditure with respect to an item shall be treated as made when the original installation of the item is completed sec_5 q a no of notice_2013_70 2013_47_irb_528 provides that under certain circumstances a purchase of solar panels that are placed on an off-site solar array may meet the definition of qualified solar electric property expenditures_for purposes of sec_25d in the current situation taxpayer represents that public_utility supplies electricity to taxpayer’s residence located in state and taxpayer’s off-site solar panels provide electricity exclusively to public utility’s electrical grid public_utility provides taxpayer with a credit against taxpayer’s utility account in accordance with the net metering arrangement described above in this ruling furthermore the solar panels are not expected to generate electricity in excess of the amount of electricity that will be consumed at taxpayer’s residence accordingly based solely upon the facts submitted and representations made we conclude that taxpayer’s expenditure for the solar panels and the related equipment and installation services mentioned in this ruling constitute a qualified_solar_electric_property_expenditure under sec_25d and taxpayer is eligible to claim an income_tax_credit under sec_25d in an amount equal to of such expenditure in year plr-111860-15 we based the rulings contained in this letter upon information and representations submitted by your representatives and accompanied by penalties of perjury statements executed by you while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express or imply no opinion regarding the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent we are sending a copy of this letter_ruling to the appropriate small_business self- employed division office in accordance with the power_of_attorney on file with this office we are also sending a copy of this letter_ruling to your authorized representative sincerely jaime c park chief branch passthroughs special industries enclosure copy for sec_6110 purposes cc
